03/20/2020



                                                                                 Case Number: DA 20-0022




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA 20-0022

ERIC VALLEJO,

            Petitioner and Appellant,

      v.                                   ORDER FOR EXTENSION OF TIME
                                           FOR APPELLANT TO FILE
STATE OF MONTANA,                          OPENING BRIEF
MONTANA DEPARTMENT OF
JUSTICE
 MOTOR VEHICLE DIVISION,

            Respondent and Appellee.




      IT IS HEREBY ORDERED that the deadline for the Appellant to file his

opening brief is extended to April 20, 2020.


                                               ___________________________

cc:   Montana Attorney General Tim Fox, Attorney for Appellee
      Lowy Lawy, Attorney for Appellant




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           March 20 2020